DETAILED ACTION
In response to remarks filed 12/22/2021
Status of Claims
Claims 1-15 and 17-20 are currently pending;
Claims 1-2, 4-8, 11, 13-15, 17, and 19 are currently amended;
Claims 3, 9-10, 12, and 18 were previously presented;
Claim 20 is new;
Claim 16 has been cancelled;
Claims 1-15 and 17-20 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one bracket" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims depending form rejected claim are also rejected.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15- and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (WO 2011/095240) in view of Unno (US 2010/0084862) and Toran (US 2017/0138333).
With regards to claim 1-3, Stein discloses a hydrokinetic turbine system (figure 1) comprising: a frame (5b) positioned perpendicular to an embankment for positioning the turbine system in a waterway (figure 1-2); and a transition (5b1, 5b2) operatively connected to the frame, the transition comprising: a substantially flat body (see walls 5b1 5b2) for spanning a distance between the frame and a portion of the waterway (figure 1-2). Stein discloses the invention substantially as claimed. However, Stein does not explicitly teach wherein the one or more turbines are positioned in a vertical orientation and configured to revolve about a vertical axis, and a cable operatively connected to an edge of the substantially flat body, the cable for providing tension in the substantially flat body and connected to the frame and to an end piece; the end piece operatively connected to the substantially flat body, the cable, and an anchor; and 
Unno discloses a similar turbine system including a frame for positioning a turbine system in a waterway and one or more turbines (1) operatively connected to the frame, wherein the one or more turbines are positioned in a vertical orientation and configured to revolve about a vertical axis (figure 1-24; abstract; paragraph 0036). It would have been obvious to one of ordinary skill in the art to modify the system of Stein to substitute the turns for the vertical axis turbine as taught by Unno, since it would provide a well known substitute turbine to produce energy. 
Examiner takes Official Notice that one skilled in the art would have known to use connecting means such as conventional hinge connection, which conventionally include a bracket connected to fixed and movable structure and at least one aperture in the brackets for receiving a rod and connecting the structures (in this case adjustable walls 5b1 and 5b2 can be connected by hinge to frame 5b). Therefore, one skilled in the art would have modified the system of Stein to include known conventional hinge connections to connect the adjustable walls to the frame. 
Toran teaches a similar hydrokinetic turbine system (figure 1) including a frame (1, 2) and hydro-transition units (4) and a cable (46) operatively connected to different edges of the frame (figure 20), the cable for providing tension and connected to the frame and to an end piece (end connected to anchor 50 equivalent to conventional floor anchors such as ground stake, hook, clamp, or latch); the end piece operatively connected to the frame, the cable, and an anchor; and capable of connecting the substantially flat body of the hydro-transition units (4) to a stationary object (shore line; figure 20). It would have been obvious to one of ordinary skill in the art to modify the system of Stein and include the cable and anchor connection as taught 
As to claim 4, Stein discloses wherein: the substantially flat body (5b1, 5b2) rectangular in shape; a first point of the substantially flat rectangular shape is connected to a first bracket and a second point of the flat triangular shaped body is connected to a second bracket (figures 1-2; when modified with conventional hinge connection the adjustable walls can have a plurality of brackets depending on the size). Stein as modified above discloses the invention substantially as claimed. However, Stein is silent about wherein the substantially flat body is substantially triangular in shape and is comprised of a fabric material for directing water through the turbine syste. It would have been an obvious matter of design choice to modify the shape of the flat body to be triangular in shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the flat body to by a fabric material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use is a matter of design choice.  In re Leshin, 125 USPQ 416. 
	As to claim 5, Stein as modified by Toran teaches wherein a third point of the substantially flat triangular shaped body is connected to the end piece (end connect to anchor 50 can be connected to the end of the walls 5b1, 5b2 in the same manner they are connected to the frame to maintain a fixed position). 
	With regards to claim 6-8, Stein discloses an apparatus comprising: a substantially flat, substantially rectangualr body; wherein a length of the substantially rectangular body between a second corner and a third corner is configured for receiving a rod (conventional hinge system used to connect walls 5b1, 5b2), the rod for connecting the substantially triangular body to a 
Unno discloses a similar turbine system including a frame for positioning a turbine system in a waterway and one or more turbines (1) operatively connected to the frame, wherein the one or more turbines are positioned in a vertical orientation and configured to revolve about a vertical axis (figure 1-24; abstract; paragraph 0036). It would have been obvious to one of ordinary skill in the art to modify the system of Stein to substitute the turns for the vertical axis turbine as taught by Unno, since it would provide a well-known substitute turbine to produce energy.
Furthermore, Toran teaches a similar hydrokinetic turbine system (figure 1) including a frame (1, 2) and hydro-transition units (4) and a cable (46) operatively connected to different edges of the frame (figure 20), the cable for providing tension and connected to the frame and to an end piece (end connected to anchor 50 equivalent to conventional floor anchors such as ground stake, hook, clamp, or latch); the end piece operatively connected to the frame, the cable, and an anchor; and capable of connecting the substantially flat body of the hydro-transition units (4) to a stationary object (shore line; figure 20). It would have been obvious to one of ordinary skill in the art to modify the system of Stein and include the cable and anchor 
 As to claim 9-10, Stein discloses wherein: a first point of the substantially flat rectangular shape can be connected to a first bracket and a second point of the flat triangular shaped body is connected to a second bracket and wherein each of the bracket define an opening with a diameter larger than a diameter of the rod (figures 1-2; when modified with conventional hinge connection the adjustable walls can have a plurality of brackets depending on the size).
As to claim 11-12, Stein is also silent about wherein the material of the hydro-transition barrier is a fabric material reinforced. It would have been obvious to one having ordinary skills in the art at the time the invention was filed to choose a fabric material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case a fabric material might be more flexible to adjust to uneven terrain on a waterway. 
With regards to claim 13-15 and 17-20, Stein discloses a hydrokinetic turbine system (figure 1) comprising a frame (5b) positioned perpendicular to an embankment of a waterway (1), the frame comprising one or more side walls (5b); one or more turbines (3) operatively connected to the frame; and a hydro-transition unit (5b1, 5b2) operatively connected to the frame, the transition comprising: a substantially flat body for spanning a distance between the frame and a portion of the waterway for directing water through the hydro-transition unit (figure 1-2). Stein discloses the invention substantially as claimed. However, Stein does not explicitly teach wherein the one or more turbines are positioned in a vertical orientation and configured to revolve about a vertical axis, and a first and second bracket couple to the frame for connecting the transition to the frame and a cable operatively connected to an edge of the substantially flat body, the cable for providing tension in the substantially flat body and connected to the frame and to an end piece; the end piece operatively connected to the substantially flat body, the cable, and an anchor; and the anchor for connecting the substantially 
Unno discloses a similar turbine system including a frame for positioning a turbine system in a waterway and one or more turbines (1) operatively connected to the frame, wherein the one or more turbines are positioned in a vertical orientation and configured to revolve about a vertical axis (figure 1-24; abstract; paragraph 0036). It would have been obvious to one of ordinary skill in the art to modify the system of Stein to substitute the turns for the vertical axis turbine as taught by Unno, since it would provide a well-known substitute turbine to produce energy.
Furthermore, Toran teaches a similar hydrokinetic turbine system (figure 1) including a frame (1, 2) and hydro-transition units (4) and a cable (46) operatively connected to different edges of the frame (figure 20), the cable for providing tension and connected to the frame and to an end piece (end connected to anchor 50 equivalent to conventional floor anchors such as ground stake, hook, clamp, or latch); the end piece operatively connected to the frame, the cable, and an anchor; and capable of connecting the substantially flat body of the hydro-transition units (4) to a stationary object (shore line; figure 20). It would have been obvious to one of ordinary skill in the art to include the cable and anchor connection as taught by Toran, since it would provide a connection so that the frame and the hydro-transition units are more stable and stay in place. 
Stein is also silent about wherein the material of the hydro-transition barrier is a fabric material reinforced. It would have been obvious to one having ordinary skills in the art at the time the invention was filed to choose a fabric material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because of new grounds of rejection necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678